DETAILED ACTION
This Office action is in response to a non-provisional utility patent application filed by Applicant on 4/26/2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
Applicant presents amendments to claims 1, 11 and 20.  All amendments have been fully considered.
Applicant’s amendments are sufficient to overcome the previous combination of references.  A new search was conducted and a new rejection under 35 U.S.C. 103 is presented based upon a new combination of prior art.

Response to Arguments
Applicant presents arguments with regard to applying the previous combination of prior art references to the presented amended language in the independent claims.  As stated above, the present amendments are sufficient to overcome the previous combination of references.  A new rejection is presented below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 11-14, 20 rejected under 35 U.S.C. 103 as being unpatentable over Rueger (US 2016/0283743 A1, published 9/29/2016; cited in IDS filed 4/23/2021) in view of Brackett (US 2016/0078030 A1, published 3/17/2016).
Regarding claims 1, 11, and 20, Rueger discloses: a computer-implemented method of detecting a privacy violation in an image file (minimizing security risks through managing data associated with a photograph file. Rueger ¶ 13.), the method comprising: obtaining a policy to be used by a master imaging application (user defines what metadata is viewable by the public by providing a rule set via user interface 108 for the metadata management program 104. Rueger Fig. 1 and ¶¶ 19–20.); and detecting the modification of the digital image file by the monitored imaging application (the system monitors the files according to, for example a default rule set, to remove private information from the metadata of the photograph file before sharing publicly. Rueger ¶ 35.  Image associated metadata is detected relating to, for example GPS location data that was added to the image. Rueger ¶ 35.); determining that the modified digital image file includes at least some content in violation of a defined setting for the master imaging application (metadata management program 104 determines whether the metadata should be secured. Rueger ¶ 31.); and in response to determining that the modified digital image file includes at least some content in violation of the defined setting for the master imaging application, taking an action (metadata management program 104 includes a rule set where location is removed from the metadata of a photograph file before sharing publicly. Rueger ¶ 35.). 
Rueger does not disclose: monitoring a file system for a digital image file modified by a monitored imaging application; monitoring a file system for a digital file being modified.
However, Brackett does disclose: monitoring a file system for a digital image file modified by a monitored imaging application (media files in a collection are automatically tagged with data or metadata (interpreted as the recited digital image file being modified) based on at least usage history, current location, manually entered user tags, or other information. Brackett ¶ 12. The modified media files are stored in memory where the media filtering app searches the data or metadata tag associated with each of the media files of the collection to filter the media files based on the content of the tags. Brackett ¶ 13.); monitoring a file system for a digital file being modified (the modified media files are stored in memory collection where the media filtering app searches collection for the data or metadata tag associated with each of the media files of the collection to filter the media files based on the content of the tags. Brackett ¶ 13.).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the managing photograph metadata by applying security policies to protect sensitive content of Rueger with monitoring storage for modification of files based upon the teachings of Brackett. The motivation being to filter media files based upon automatic tagging to enable user to more quickly and easily locate a file for which they are looking. Brackett ¶ 11.
Regarding claims 2 and 12, Rueger in view of Brackett discloses the limitations of claim 1, wherein monitoring the file system for the digital image file modified by the monitored imaging application comprises continuously monitoring the file system and automatically detecting, in real-time, the modification of the digital image file by the monitored imaging application (the system monitors photographs as they are identified to be shared publicly. Rueger ¶ 35.).  
Regarding claims 3 and 13, Rueger in view of Brackett discloses the limitations of claim 1, wherein monitoring the file system for the digital image file modified by the monitored imaging application comprises automatically periodically scanning the file system for a digital image file modified by the monitored imaging application (the system monitors files according to, for example a default rule set, having had private data added to the photographs, to remove private information from the metadata of the photograph file before sharing publicly. Rueger ¶ 35.).  
Regarding claim 4, Rueger in view of Brackett discloses the limitations of claim 1, wherein monitoring the file system for the digital image file modified by the monitored imaging application comprises in response to input received at an input interface, scanning the file system for a digital image file modified by the monitored imaging application (the capture source, the camera, adds tags to the photograph including a child’s name and a GPS location. Rueger ¶ 35.  The user can add a policy or rule to delete sensitive information such as the child’s name. Rueger ¶ 35.).  
Regarding claims 5 and 14, Rueger in view of Brackett discloses the limitations of claim 1, wherein taking the action comprises processing the digital image file to modify the at least some content (the metadata management program removes the location from the metadata of a photograph file before sharing publicly. Rueger ¶ 35.).  

Claims 6-10, 15-19 rejected under 35 U.S.C. 103 as being unpatentable over Rueger in view of Brackett in view of Surkatty (US 9,703,974 B1, issued 7/11/2017; cited in IDS filed 4/23/2021).
Regarding claims 6 and 15, Rueger in view of Brackett discloses the limitations of claim 1. Rueger in view of Montulli does not disclose: wherein taking the action comprises generating a notification based on the violation.
However, Surkatty does disclose: wherein taking the action comprises generating a notification based on the violation (identification actions include sending an alert. Surkatty 9:10–16.).  
Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the managing photograph metadata by applying security policies to protect sensitive content of Rueger with generating a notification based upon the policy violation based upon the teachings of Surkatty. The motivation being to take appropriate action regarding a violation of an information security policy. Surkatty 1:61–67.
Regarding claims 7 and 16, Rueger in view of Brackett in view of Surkatty discloses the limitations of claim 6 and claim 15, respectively, wherein the notification identifies the monitored imaging application (identification actions include sending an alert. Surkatty 9:10–16.).  
Regarding claims 8 and 17, Rueger in view of Brackett in view of Surkatty discloses the limitations of claim 6 and claim 15, respectively, wherein the notification prompts for adjusting a setting associated with the monitored imaging application (user prompted with an alert, which can be used as a template for creating a new rule. Surkatty 12:4–13.).  
Regarding claims 9 and 18, Rueger in view of Brackett in view of Surkatty discloses the limitations of claim 6 and claim 15, respectively, wherein the notification provides an option to modify the digital image file to comply with the policy (user prompted with an alert to change the policy to delete or obfuscate the image. Surkatty 12:4–13.).  
Regarding claims 10 and 19, Rueger in view of Brackett in view of Surkatty discloses the limitations of claim 9 and claim 18, respectively, the method further comprising: receiving input at an input interface selecting the option to modify the digital image file to comply with the policy; and in response to receiving input from an input interface selecting the option to modify the digital image file, modifying the digital image file (the user interface can provide options for taking action.  If an offending file is found, and an alert results, an administrator can proceed to send a command back to the source machine to delete the offending file. Surkatty 12:4–19.).   

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANCE LITTLE whose telephone number is (571) 270-0408. The examiner can normally be reached Monday - Friday 9:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jung (Jay) Kim can be reached on (571) 272-3804. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VANCE M LITTLE/Examiner, Art Unit 2494